Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

THIS AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is effective
as of November 24, 2008 (the “Effective Date”), and is restated as of this 10th
day of April, 2013 (“Restatement Date”) by and between THE UNIVERSITY OF WESTERN
AUSTRALIA, a body corporate established pursuant to the provisions of The
University of Western Australia Act 1911, with offices at 35 Stirling Highway,
Crawley, Western Australia 6009 (“UWA”), on the one hand, and SAREPTA
THERAPEUTICS, with offices at 245 First Street Suite 1800 Cambridge, MA 02142
USA (“Sarepta”) and Sarepta International CV (“Sarepta Netherlands,” and
collectively with Sarepta, “Licensee”), on the other hand.

R E C I T A L S

A. UWA owns and is entitled to grant license rights with respect to certain
Patent Rights and Technical Information (as defined below) invented or developed
in the course of certain research conducted under the direction of Stephen D.
Wilson, Sue Fletcher, Graham McClorey, Abbie Adams and Penny Meloni (hereinafter
collectively referred to as the “Inventors”).

B. Certain of the Patent Rights and Technical Information had been previously
assigned by UWA to SmithKline Beecham Corporation doing business as
GlaxoSmithKline (“GSK”), but have, as of the Effective Date, been reassigned by
GSK to UWA.

C. Licensee is in the process of developing various products for the treatment
of muscular dystrophy arising from defects in the dystrophin gene by inducing
the skipping of certain exons in such gene for which the Patent Rights and
Technical Information may be useful.

D. UWA and Licensee entered into a certain Exclusive License Agreement, dated as
of the Effective Date (the “Prior License Agreement”), pursuant to which UWA
granted to Licensee certain exclusive license rights under certain patent rights
and technical information relating to the treatment of Duchenne muscular
dystrophy by inducing the skipping of certain specified exons or blocks of exons
through the use of certain specified antisense sequences (the “Prior License
Rights”).

E. Licensee and UWA desire to expand the Prior License Rights to allow Licensee
to conduct research in the Field of Use, and to develop, manufacture, use and
sell Products in the Field of Use, using the Patent Rights and Technical
Information (as each term is defined below) in accordance with the terms of this
Agreement, and UWA desires to have the Patent Rights and the Technical
Information developed, used and commercialized in the Field of Use by Licensee.
Other than the rights expressly granted by UWA hereunder within the Field of
Use, Licensee acknowledges that UWA shall retain all other rights with respect
to the Patent Rights and the Technical Information.

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1. DEFINITIONS

1.1 “Affiliate” or “Affiliates” shall mean any corporation, person or entity,
which controls, is controlled by, or is under common control with, a party to
this Agreement without regard to stock or other equity ownership. For purposes
hereof, the terms “control” and “controls” mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a corporation, person or entity, whether through the ownership of
voting securities, by contract or otherwise.

1.2 “Confidential Information” shall mean any confidential or proprietary
information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in connection with this Agreement or, prior to the
Restatement Date, pursuant to the Prior License Agreement or the Mutual
Confidentiality Agreement dated October 1, 2008 between the parties, including,
without limitation, all specifications, know-how, trade secrets, technical
information, drawings, software, models, business information and patent
applications pertaining to the Patent Rights and Technical Information, and as
further provided in Section 10 hereof.

1.3 “EMA” shall mean the European Medicines Agency, or any successor agency
thereof.

1.4 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereof.

1.5 “Field of Use” shall mean the treatment of muscular dystrophies arising from
defects in the dystrophin gene or in the transcription or translation thereof,
including without limitation Duchenne and Becker muscular dystrophies.

1.6 “Improvements” shall mean all unpatented, patentable and patented
inventions, discoveries, designs, apparatuses, systems, machines, methods,
processes, uses, devices, models, composition of matter, technical information,
trade secrets, know-how, codes, programs or configurations of any kind that
relate to (i) the use of antisense oligonucleotides or other compounds to induce
exon-skipping and that have application in the Field of Use, or (ii) to
compositions or methods useful in connection with subsection (i), in each case
that are conceived by or on behalf of UWA and are owned or controlled by UWA
after the Restatement Date.

1.7 “Net Sales” shall mean the total invoiced sales price and/or value of other
consideration received for Products sold by Licensee, its Affiliates or
sublicensees, less (a) sales taxes or other taxes, (b) actual shipping and
insurance costs, (c) actual rebates, credits, or refunds for returned or
defective Products, (d) trade discounts and quantity discounts or retroactive
price reductions, (e) rebates, credits, and chargeback payments (or the
equivalent thereof) actually granted to managed health care organizations,
wholesalers, or to federal, state/provincial, local and other governments,
including their agencies, purchasers, and/or reimbursers, or to trade customers,
and (f) any import or export duties, tariffs, or similar charges incurred with
respect to the import or export of Products into or out of any country in the
Territory. Products will be considered “sold” when put into use, sold, leased or
otherwise transferred and a “sale” shall be deemed to have occurred upon first
use, shipment, invoicing or receipt of payment, whichever

 

Page 2 of 21



--------------------------------------------------------------------------------

shall first occur. Notwithstanding the foregoing, Net Sales shall not include,
and shall be deemed zero with respect to, (i) the actual distribution of
reasonable quantities of promotional samples of Products, and (ii) Products
provided for clinical trials or research purposes at cost or at no charge.
Notwithstanding the foregoing, amounts invoiced by Licensee or its Affiliates,
or their respective sublicensees, for the sale of Products among Licensee or its
Affiliates or their respective sublicensees for resale shall not be included in
the computation of Net Sales hereunder. Notwithstanding the foregoing, in the
event that a Product is sold by Licensee, its Affiliates or sublicensees as part
of a combination product or bundled product (“Combination Product”), the Net
Sales of such Product, for the purposes of determining Royalty payments due
under this Agreement, shall be determined by multiplying the Net Sales (as
originally defined above) of the Combination Product by the fraction A/(A+B),
where A is the average sale price of the Product when sold separately in
finished form in any country in which the Combination Product is sold and B is
the average sale price of the other product(s) included in the Combination
Product when sold separately in finished form, so that A+B is the average sale
price of the Combination Product(s) together, in the country in which the
Combination Product is sold, in each case during the applicable Royalty
reporting period in which sales of both occurred, or, if sales of both the
Product and the other product(s) did not occur in such period, then in the most
recent Royalty reporting period in which sales of both occurred. In the event
that such average sale price cannot be determined for both the Product and such
other product(s) in the Combination Product, Net Sales for the purposes of
determining Royalty payments with respect to such Combination Product shall be
mutually agreed by the parties based on the relative value contributed by each
component, such agreement not to be unreasonably withheld.

1.8 “Patent Rights” shall mean, subject to Section 2.4, (i) those patent
applications and patents listed in Schedule 1.8, (ii) all other patent
applications and patents owned or controlled by UWA as of the Restatement Date
that claim inventions relating to (A) the use of antisense oligonucleotides to
induce exon-skipping and that have application in the Field of Use, or (B) to
compositions or methods useful in connection with subsection (A), and (iii) all
patents and/or patent applications (including provisional patent applications)
existing as of the Restatement Date in any country corresponding to any of the
foregoing, and all national phases, divisions, continuations,
continuations-in-part, reissues, reexaminations, supplementary protection
certificates and extensions thereof, whether domestic or foreign, and any patent
that issues thereon. The Patent Rights listed in Schedule 1.8 are all owned by
UWA.

1.9 “Phase II Trial” shall mean a controlled clinical study conducted to
evaluate the effectiveness of a Product for the treatment of muscular dystrophy,
for example by testing muscle function or endurance, in patients having muscular
dystrophy and to determine the common short-term side effects and risks.

1.10 “Phase III Trial” shall mean, relative to a Phase II Trial, expanded
controlled and uncontrolled trials after preliminary evidence suggesting
effectiveness of the Product for treatment of muscular dystrophy has been
obtained, and intended to gather additional information to evaluate the overall
benefit-risk relationship of the Product and to provide an adequate basis for
applying for Regulatory Approval for commercial sales of the Product.

1.11 “Product” or “Products” shall mean any human therapeutics, diagnostics
(including algorithms or any components thereof), bioinformatics and any other
human health care products and/or services covered by the Patent Rights,
including without limitation those products targeting the exons listed on
Exhibit A.

 

Page 3 of 21



--------------------------------------------------------------------------------

1.12 “Regulatory Approval” shall mean all approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations by any
regulatory authority, necessary for the manufacture and sale of a Product in a
regulatory jurisdiction in the Territory.

1.13 “Technical Information” shall mean know-how, trade secrets, unpublished
patent applications, software, bioinformatics, unpatented technology, technical
information, statistical information and analyses, biological materials,
chemical reagents, preclinical and clinical information, and the like, in
written, electronic or other form, now known or hereafter developed, whether or
not patentable, in each case relating to (i) the use of antisense
oligonucleotides to induce exon-skipping and that have application in the Field
of Use, (ii) to compositions or methods useful in connection with subsection
(i), or (iii) information disclosed in the Patent Rights, in each case that are
conceived in whole or in part by or on behalf of UWA and are owned or controlled
by UWA after the Restatement Date.

1.14 “Territory” shall mean the entire world.

1.15 “Valid Claim” shall mean a claim of an issued patent included within the
Patent Rights, which claim has not (a) lapsed, been canceled or become
abandoned, (b) been declared invalid or unenforceable by a non-appealable
decision or judgment of a court or other appropriate body or authority of
competent jurisdiction (other than with respect to any petition or writ of
certiorari to the Supreme Court of the United States), or (c) been admitted to
be invalid or unenforceable through reissue, disclaimer or otherwise.

 

2. LICENSE

2.1 Grant of Exclusive Rights. Subject to the terms of this Agreement, UWA
hereby grants to Licensee, and Licensee hereby accepts from UWA, the exclusive,
worldwide license, with the right to grant sublicenses (subject to the terms of
Section 2.3 hereof), during the term of this Agreement (as provided in
Section 6.1 hereof) to conduct research in the Field of Use using the Patent
Rights and the Technical Information and to develop, use, make, have made,
practice, import, carry out, manufacture, have manufactured, offer for sale,
sell and/or have sold Products in the Field of Use in the Territory using the
Patent Rights and the Technical Information; provided that UWA retains the right
under the Patent Rights and Technical Information to conduct noncommercial
research (with any Improvements resulting from such noncommercial research by
UWA being subject to Section 2.4 and other relevant provisions of this
Agreement). For clarity, UWA retains all rights under the Patent Rights and the
Technical Information outside of the Field of Use.

2.2 Diligence.

(a) Subject to the terms of Section 4.5, Licensee shall use commercially
reasonable efforts in pursuing the development, commercialization and marketing
of Products. Without limiting the foregoing, Licensee shall be deemed to have
exercised commercially reasonable efforts, the diligence requirements of this
Section 2.2(a) shall be deemed to have been

 

Page 4 of 21



--------------------------------------------------------------------------------

met, and UWA may not issue a Diligence Breach Notice pursuant to Section 2.2(b),
if, on a Product-by-Product basis, Licensee, together with its Affiliates and
sublicensees:

(1) is actively engaged in, or has plans to engage in, pre-clinical or clinical
development efforts with respect to, or commercialization of, such Product in
any country or jurisdiction within the Territory;

(2) as to the Product known as AVI-4658, meets the respective requirements set
forth on Schedule 2.2, with each such requirement being deemed a separate and
independent condition (each, a “Milestone”); provided that if patent
infringement issues prevent Licensee from meeting any such Milestone, then the
timing for such Milestone shall be tolled until such issues are resolved and the
parties shall in good faith negotiate and agree on an appropriate modification
to the timing of such Milestone, if necessary;

(3) as to the Product known as AVI-4658, fails to meet any Milestone designated
in Schedule 2.2 hereto, but, after the parties meet to discuss the status of
Licensee’s development efforts, Licensee demonstrates that Licensee’s efforts
amounted to commercially reasonable efforts under the circumstances, in which
case the parties shall in good faith negotiate and agree on an appropriate
modification to the relevant Milestone(s); or

(4) as to the Product known as AVI-4658, fails to meet any Milestone designated
in Schedule 2.2 hereto, and the proviso in subsection (2) does not apply, but
Licensee, its Affiliates or Sublicensees initiate a [†††] trial of a different
Product within [†††] after the date upon which Licensee, its Affiliate or
Sublicensee failed to meet such Milestone, in which case the Milestones
obligations designated in Schedule 2.2 hereto shall apply with respect to such
different Product instead of AVI-4658 for the purposes of this Section 2.2;
provided that if patent infringement issues prevent Licensee from meeting any
such Milestone for such different Product, then the timing for such Milestone
shall be tolled until such patent infringement issues are resolved or the
parties in good faith negotiate and agree on an appropriate modification to the
timing of such Milestone.

(b) Subject to the terms of Section 2.2(a), if UWA believes that Licensee has
failed to meet its diligence obligations as set forth in Section 2.2(a), UWA may
give Licensee written notice of the deficiency (“Diligence Breach Notice”).
Licensee shall thereafter have one hundred and twenty (120) days to cure the
deficiency. If Licensee fails to cure the deficiency within such one hundred and
twenty (120) day period, UWA may terminate this Agreement with respect to the
relevant Product upon written notice to Licensee, provided, however, that UWA
may not terminate this Agreement with respect to any Product as to which
Licensee is actively engaged in, or has plans to engage in, pre-clinical or
clinical development efforts or commercialization in any country or jurisdiction
within the Territory. Such right to terminate this Agreement as to a given
Product shall be UWA’s sole remedy for Licensee’s breach of this Section 2.2.

2.3 Right to Sublicense or Assign Rights. Licensee shall have the right to grant
sublicenses consistent with this Agreement. Licensee shall keep UWA reasonably
informed with respect to the progress of any relations entered into with any
sublicensees. As an express condition of any such sublicense, any such
sublicensee shall be required to agree in writing to be

 

[†††]

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 5 of 21



--------------------------------------------------------------------------------

bound by commercially reasonable royalty reporting and recordkeeping,
indemnification and inspection provisions, and the applicable provisions of this
Agreement, including, without limitation, those pertaining to the use of UWA’s
name and marks, indemnification of UWA and the use of UWA’s Confidential
Information. Licensee will be responsible for enforcing each sublicensee’s
obligations under its sublicense. Licensee understands and agrees that none of
its sublicenses hereunder shall reduce in any manner any of its obligations set
forth in this Agreement.

2.4 Future Rights. UWA shall notify Licensee of any Improvements promptly after
the identification or disclosure thereof. All patent applications and patents
claiming such Improvements shall automatically be included in the Patent Rights
and licensed to Licensee pursuant to Section 2.1.

2.5 Commercialization in Australia. After Licensee has received Regulatory
Approval in Australia with regard to a Product, Licensee shall use commercially
reasonable efforts to commercialize such Product in Australia during the term of
this Agreement, provided, however, that Licensee shall have no obligation to
commercialize, or continue to commercialize, any Product in Australia under this
Section 2.5 if (i) Licensee has a good faith belief that such commercialization
would infringe or misappropriate any third party’s intellectual property rights,
or (ii) such Product does not qualify for reimbursement in Australia at a rate
equal to or greater than the applicable rate established in the European Union
for (1) such Product, or (2) a pharmaceutical product mutually agreed by the
parties to be substantially similar to such Product with respect to
reimbursement, if no reimbursement rate has been established in the European
Union for such Product. If subsection (ii) applies, UWA may identify and propose
to Licensee third parties who, notwithstanding such reimbursement situation, may
desire to obtain a sublicense to develop and/or commercialize such Product in
Australia. If UWA proposes any such potential sublicensees to Licensee, Licensee
shall discuss in good faith the terms of such a sublicense with such third party
for up to sixty (60) days.

 

3. REPRESENTATIONS AND WARRANTIES

3.1 UWA. UWA represents and warrants to Licensee that:

(a) UWA (i) is a body corporate established pursuant to the provisions of The
University of Western Australia Act 1911, duly organized, validly existing and
in good standing under the laws of Australia, (ii) has the corporate power and
authority to enter into this Agreement and to perform its obligations hereunder,
and (iii) has taken sufficient steps such that the execution and delivery of
this Agreement by UWA and the performance by UWA of its obligations hereunder
have been duly authorized by all necessary corporate action;

(b) to the best of UWA’s knowledge, at the Restatement Date, there are no
claims, judgments or settlements to be paid by UWA with respect to the Patent
Rights or Technical Information or pending claims or litigation relating to the
Patent Rights or Technical Information;

(c) with respect to the Patent Rights, UWA has been assigned all right, title
and interest from the Inventors and UWA is listed as the sole owner of record in
the records of the United States Patent and Trademark Office and any foreign
patent offices with respect to Patent Rights that consist of applications or
registrations with such offices,

 

Page 6 of 21



--------------------------------------------------------------------------------

(d) UWA has the right to grant the rights granted to Licensee hereunder and to
perform UWA’s obligations hereunder, in each case without the consent or
approval of any third party;

(e) UWA has not granted, and will not grant, licenses to the Patent Rights,
Technical Information or Improvements to any third party that would conflict
with or otherwise compromise the rights granted to Licensee hereunder;

(f) the Patent Rights have been duly prepared, filed, prosecuted, obtained, and
maintained in accordance with all applicable laws, rules, and regulations;

(g) to the best of UWA’s knowledge, and except as specified on Schedule 3.1, no
third party’s intellectual property rights would be infringed or misappropriated
by the practice of the Patent Rights in general and no third party is infringing
or misappropriating the Patent Rights;

(h) UWA does not own or control any patents or patent applications other than
the Patent Rights that currently, or when issued, would be infringed by the
making, using, offering for sale, selling, or importing of any product or
process covered by a claim within the Patent Rights;

(i) this Agreement constitutes the legal, valid and binding obligation of UWA,
enforceable against UWA in accordance with its terms, subject only to
(i) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforceability of creditors’ rights generally, (ii) the
limitation that the remedy of specific performance or injunctive relief is
subject to the discretion of the court or arbitrator before which any proceeding
therefor may be brought, and (iii) general legal and equitable principles of
good faith, fair dealing and equity; and

(j) to the best of UWA’s knowledge, neither the execution or delivery of this
Agreement by UWA, nor the performance by UWA of its obligations hereunder,
(i) requires the consent or approval of any third party; (ii) shall constitute a
default under any material contract by which UWA or any of its material assets
is bound (or any event which, with notice or lapse of time, or both, would
constitute such a default); or (iii) shall constitute a violation of any
judgment, order or decree of any court, arbitrator, governmental agency or
authority binding upon UWA.

For the avoidance of doubt:

 

  •  

UWA does not warrant or represent that the Patent Rights, Technical Information
or Improvements or any part thereof are or will be valid under this Agreement.

 

  •  

UWA makes no warranties or representations regarding any scientific information,
including without limitation as to the accuracy or completeness thereof,
provided in respect of this Agreement.

 

Page 7 of 21



--------------------------------------------------------------------------------

  •  

UWA does not warrant the applicability, utility or usability of the Patent
Rights, the Technical Information or Improvements in respect of the Products and
disclaims any and all liability in respect of the application of the Patent
Rights, the Technical Information or Improvements.

3.2 Licensee. Licensee represents and warrants to UWA that:

(a) Sarepta is a corporation duly organized, validly existing and in good
standing under the laws of the State of Oregon, and Sarepta Netherlands is a
corporation duly organized, validly existing and in good standing under the laws
of the Netherlands, and each of Sarepta and Sarepta Netherlands has the
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder;

(b) the execution and delivery of this Agreement by Licensee and the performance
by Licensee of its obligations hereunder have been duly authorized by all
necessary corporate action;

(c) this Agreement constitutes the legal, valid and binding obligation of
Licensee, enforceable against Licensee in accordance with its terms, subject
only to (i) applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforceability of creditors’ rights generally,
(ii) the limitation that the remedy of specific performance or injunctive relief
is subject to the discretion of the court or arbitrator before which any
proceeding therefor may be brought, and (iii) general legal and equitable
principles of good faith, fair dealing and equity; and

(d) neither the execution or delivery of this Agreement by Licensee, nor the
performance by Licensee of its obligations hereunder, (i) requires the consent
or approval of any third party; (ii) shall constitute a default under any
material contract by which Licensee or any of its material assets is bound (or
any event which, with notice or lapse of time, or both, would constitute such a
default); or (iii) shall constitute a violation of any judgment, order or decree
of any court, arbitrator, governmental agency or authority binding upon
Licensee.

 

4. CONSIDERATION

In consideration of the execution and delivery by UWA of this Agreement and the
rights and licenses granted to Licensee hereunder, Licensee agrees as follows:

4.1 License Fees.

(a) Within thirty (30) days of the Restatement Date, Licensee shall pay to UWA a
one-time, upfront license fee in an amount equal to [†††] U.S. Dollars
(USD [†††]);

(b) Within thirty (30) days of the Restatement Date, Licensee shall pay to UWA a
one-time fee for patent filing costs in an amount equal to [†††] U.S. Dollars
(USD [†††]); and

(c) Within ninety (90) days of each of the second, third and fourth
anniversaries of the Restatement Date, Licensee shall pay to UWA a license
maintenance fee in an amount equal to [†††] U.S. Dollars (USD [†††]).

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 8 of 21



--------------------------------------------------------------------------------

4.2 Payment of Royalties.

(a) Licensee shall pay to UWA on a Product-by-Product and a country-by-country
basis, royalty fees (each, a “Royalty” and collectively, the “Royalties”) equal
to [†††]% of aggregate Net Sales of all Products by Licensee, its Affiliates or
sublicensees.

(b) Royalties shall accrue and be payable by Licensee on a quarterly basis
within forty-five (45) days following the end of each calendar quarter in which
any Products generating Net Sales were sold. Each payment of Royalties shall be
accompanied by a statement setting forth in reasonable detail the number and
each type of Product sold and the Net Sales applicable thereto in the applicable
calendar quarter. The Products shall be considered as being sold for the purpose
of the calculation of Royalties under this Agreement when the payments for such
Products have been received by Licensee. Except as otherwise provided in
Section 4.6, all Royalties shall be paid in United States Dollars.

(c) Licensee shall create and maintain complete and accurate records and
documentation concerning all Net Sales of Products in sufficient detail to
enable the Royalties payable hereunder to be determined. Licensee shall retain
such records and documentation for not less than three (3) years from the date
of their creation. During the term of this Agreement and for a period of one
(1) year thereafter, UWA and its representatives shall have the right to audit
such records and documentation as shall pertain to the determination and payment
of Royalties no more than once in any calendar year. Such examiners shall have
reasonable access during regular business hours to Licensee’s offices and the
relevant records, files and books of account, and shall have the right to
examine any other records reasonably necessary to determine the accuracy of the
Royalty calculations provided by Licensee. The costs of any such audit shall be
borne by UWA, unless as a result of such inspection it is determined that the
amounts payable by Licensee for any period are in error by greater than five
percent (5%), in which case the costs of such audit shall be borne by Licensee.
UWA shall report the results of any such audit to Licensee within forty-five
(45) days of completion. Thereafter, Licensee shall promptly pay to UWA the
amount of any underpayment discovered in such audit, or UWA shall credit to
Licensee against future Royalty payments the amount of any overpayment
discovered in such audit, as the case may be. In addition, Licensee shall pay
interest on any underpayment at the rate that is the lower of (i) two percent
(2%) over the rate of interest announced by Bank of America in Massachusetts (or
any successor in interest thereto or any commercially equivalent financial
institution if no such successor exists) to be its “prime rate,” or (ii) the
highest rate permitted by applicable law, in each of cases (i) and (ii) from the
date such amount was underpaid to the date payment is actually received.

4.3 Royalty Purchase.

(a) Licensee may, at its sole option, choose to terminate its obligation to pay
Royalties to UWA under Section 4.2 by providing written notice thereof to UWA at
any time after the first Regulatory Approval of any Product in the Territory,
but prior to April 1, [†††], (the “Royalty Purchase Notice”) and agreeing to pay
to UWA (i) a one-time payment of [†††] U.S. Dollars (USD [†††]) (the “Royalty
Purchase Upfront Payment”), (ii) a one-time payment of [†††]

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 9 of 21



--------------------------------------------------------------------------------

U.S. Dollars (USD [†††]) the first time that aggregate Net Sales of all Products
in the Territory exceed [†††] U.S. Dollars (USD [†††]) in any calendar year
prior to January 1, [†††], and (iii) a one-time payment of [†††] U.S. Dollars
(USD [†††]) the first time aggregate Net Sales of all Products in the Territory
exceed [†††] U.S. Dollars (USD [†††]) in any calendar year prior to January 1,
[†††] ((ii) and (iii) each, a “Royalty Purchase Milestone Payment,” and
collectively with the Royalty Purchase Upfront Payment, the “Royalty Purchase
Payment”), pursuant to the terms of this Section 4.3 (the “Royalty Purchase”).
For clarity, if the Royalty Purchase becomes effective, if aggregate Net Sales
of all Products in the Territory exceed [†††] U.S. Dollars (USD [†††]) for the
first time in the same year that aggregate Net Sales of all Products in the
Territory exceed [†††] U.S. Dollars (USD [†††]) for the first time, then both
Royalty Purchase Milestone Payments shall be triggered and Licensee shall pay to
UWA [†††] U.S. Dollars (USD [†††]). For clarity, in no event shall Licensee be
obligated to pay to UWA pursuant to this Section 4.3 more than a total of [†††]
U.S. Dollars (USD [†††]), if Licensee provides a Royalty Purchase Notice and
each of the milestones set forth in subsections (ii) and (iii) are achieved.

(b) During the period beginning on the date upon which UWA receives the Royalty
Purchase Notice and ending [†††] thereafter, unless such period is earlier
terminated by written notice from UWA to Licensee (the “Royalty Purchase
Period”), UWA may solicit offers to assign to a third party [†††] its right,
[†††] to receive Royalties from Licensee under Section 4.2 (the “Royalty
Rights”). If, during the Royalty Purchase Period, [†††] offer[†††] to UWA
compensation in exchange for the Royalty Rights [†††] (each, a “Competing Bid”),
UWA shall notify Licensee, in writing, of the [†††] Competing Bid received
during the Royalty Purchase Period (the “Leading Bid”) [†††] after receiving
such Leading Bid. During the [†††] period beginning upon Licensee’s receipt of
such notification of a Leading Bid (the “Decision Period”), Licensee may provide
written notice to UWA that it agrees to the Royalty Purchase on the terms of the
Leading Bid instead of the Royalty Purchase Payment under Section 4.3(a) (“Match
Notice”). If Licensee does not provide a Match Notice to UWA during the Decision
Period, UWA may assign the Royalty Rights to the third party that made the
Leading Bid on the terms of the Leading Bid, in which case Licensee shall have
no further right to exercise the Royalty Purchase under Section 4.3(a) [†††]. If
no Leading Bid is received during the Royalty Purchase Period, UWA may not
assign the Royalty Rights to any third party. Licensee may not exercise the
Royalty Purchase and shall have no obligation to pay to UWA any portion of the
Royalty Purchase Payment during the Royalty Purchase Period.

(c) [†††], if UWA has not exercised its right to assign the Royalty Rights to a
third party under Section 4.3(b), Licensee may exercise the Royalty Purchase at
any time by providing written notice thereof to UWA and (i) by making any
payments necessary pursuant to the terms of the Leading Bid specified in the
latest Match Notice, or (ii) if no Match Notice was provided by Licensee to UWA,
by paying the Royalty Purchase Upfront Payment within [†††] days after UWA’s
receipt of Licensee’s notice exercising the Royalty Purchase, and each Royalty
Purchase Milestone Payment within [†††] days after December 31 of the year for
which such Royalty Purchase Milestone Payment was earned.

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 10 of 21



--------------------------------------------------------------------------------

(d) If the Royalty Purchase becomes effective, Licensee shall have no further
obligation under Section 4.2 to pay to UWA any Royalty on sales of any Product
that occur after the date on which UWA received the Royalty Purchase Notice. To
the extent any Royalties have been paid by Licensee to UWA pursuant to
Section 4.2 for sales of Product after UWA’s receipt of the Royalty Purchase
Notice, such Royalties shall be fully credited toward any payment made by
Licensee to UWA pursuant to Section 4.3(c). Notwithstanding anything in this
Section 4.3 to the contrary, Licensee’s obligations under Section 4.4 shall
remain in effect even in the event the Royalty Purchase becomes effective.

4.4 Milestone Fees.

(a) Licensee shall pay to UWA the following fees (each, a “Milestone Fee”),
which shall be determined and paid within ninety (90) days after the occurrence
of each of the following corresponding events (each, a “Milestone Event”):

(i) With respect to the Product known as of the Restatement Date as eteplirsen
(“Eteplirsen”), [†††] U.S. Dollars (USD [†††]) upon first commercial sale in any
country or jurisdiction within the Territory.

(ii) With respect to Products other than Eteplirsen, each of the following
Milestone Fees shall be paid, if ever, for each such Product that achieves the
corresponding Milestone Event; provided, however, that no such Milestone Fee
shall be paid by Licensee more than [†††] times, regardless of the number of
Products that achieve the corresponding Milestone Event:

(1) [†††] U.S. Dollars (USD [†††]) upon initiation of a Phase II Trial of a
Product;

(2) [†††] U.S. Dollars (USD [†††]) upon initiation of a Phase III Trial of a
Product;

(3) [†††] U.S. Dollars (USD [†††]) upon Regulatory Approval of a Product by the
first of the FDA or the EMA.

(b) If any Milestone Event is achieved with respect to a given Product, all
previously listed Milestone Events, if not already achieved for such Product,
shall be considered to be simultaneously achieved and Licensee shall pay to UWA
the aggregate Milestone Fees associated with all such Milestone Events. As an
example, and solely for clarity, if no Phase II Trial is required or initiated
for a particular Product, Licensee shall pay to UWA an aggregate of [†††] U.S.
Dollars (USD [†††]) within ninety (90) days after initiation of a Phase III
Trial for such Product. Additionally, for clarity, in no event shall Licensee be
obligated to pay to UWA more than [†††] U.S. Dollars (USD [†††]) pursuant to
this Section 4.4.

(c) Notwithstanding anything to the contrary in this Section 4.4, if a Valid
Claim specifically covering a Product has not issued in the United States or
European Union at

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 11 of 21



--------------------------------------------------------------------------------

the time a Milestone Event for such Product is achieved, Licensee shall only be
obligated to pay to UWA [†††] percent ([†††]%) of the corresponding Milestone
Fee until such time, if any, that such Valid Claim is granted in the United
States or European Union.

4.5 Infringement. In the event that Licensee is prevented from developing,
manufacturing or commercializing one or more Products in a particular
jurisdiction in the Territory as a result of patent infringement issues, all of
Licensee’s obligations with respect to such Products in such jurisdiction,
including, without limitation, Royalty and other obligations, shall be suspended
unless and until such patent infringement issues are resolved. In the event that
any such issues are not resolved during the term of the Agreement, or in the
event that such issues are resolved in a manner that would continue to prevent
Licensee from developing, manufacturing or commercializing such Products, then
Licensee shall have no further obligations hereunder with respect to such
Products.

4.6 Currency Transfer Restrictions. If any restrictions on the transfer of
currency exist in any country or other jurisdiction so as to prevent Licensee
from making payments to UWA, Licensee shall take all commercially reasonable
steps to obtain a waiver of such restrictions or to otherwise enable Licensee to
make such payments. If Licensee is unable to do so, Licensee shall make such
payments to UWA in a bank account or other depository designated by UWA in such
country or jurisdiction, which payments shall be in the local currency of such
country or jurisdiction, unless payment in United States Dollars is permitted.
Any payment by Licensee to UWA in currencies other than United States Dollars
shall be calculated using the appropriate foreign exchange rate for such
currency quoted in the Wall Street Journal for the close of business of the last
banking day prior to the date on which such payment is being made.

4.7 Fair Market Value. UWA acknowledges and agrees that the Royalties, Milestone
Fees and other obligations of Licensee under this Agreement constitute fair
market value for the rights granted to Licensee under this Agreement based on
arms’-length negotiations with Licensee.

4.8 Withholding Tax. Licensee shall make all payments to UWA under this
Agreement without deduction or withholding for taxes except to the extent that
any such deduction or withholding is required by applicable law in effect at the
time of payment. Any tax required to be withheld on amounts payable under this
Agreement shall promptly be paid by Licensee on behalf of UWA to the appropriate
governmental authority, and Licensee shall furnish UWA with proof of payment of
such tax. Any such tax required to be withheld will be borne by Licensee. Each
party will cooperate with respect to all documentation required by any taxing
authority or reasonably requested by Licensee to secure a reduction in the rate
of applicable withholding taxes.

 

5. PATENT RIGHTS

5.1 Prosecution of Existing Patent Rights. Licensee shall assume full
responsibility for the application, maintenance, reexamination, reissue,
opposition and prosecution of any kind (collectively “Prosecution”) relating to
the Patent Rights in the Territory, including without limitation those Patent
Rights claiming Improvements, including, but not limited to, payment of all
costs, fees and expenses related thereto. Licensee shall provide UWA with copies
of any and

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 12 of 21



--------------------------------------------------------------------------------

all material or communications with the United States Patent and Trademark
Office or any foreign patent office. In the event that Licensee elects to
abandon the Prosecution or maintenance of any patent or patent application
included in such Patent Rights, Licensee shall notify UWA of such election at
least thirty (30) days before a final due date which would result in abandonment
or bar of patentability of the patent or patent application and, in such event,
UWA may, at its sole option and expense, continue Prosecution or maintenance of
the Patent Rights.

5.2 Expenses. Licensee shall pay all expenses resulting from its obligations in
Section 5.1 hereof. UWA shall exercise reasonable efforts to cause the Inventors
to cooperate fully with Licensee with respect to the Prosecution, maintenance
and protection of the Patent Rights, including without limitation any patents or
patent applications covering the Improvements.

 

6. TERM AND TERMINATION

6.1 Term. Unless earlier terminated as provided in Section 6.2 hereof, the term
of this Agreement shall commence on the Effective Date and shall expire, on a
country-by-country basis, on the date upon which the last to expire Valid Claim
of the Patent Rights shall expire in such country.

6.2 Termination. Except as provided by Section 6.3 hereof, this Agreement shall
terminate, in its entirety or on a Product-by-Product basis (as provided in this
Section 6.2) upon the earliest to occur of the following:

(a) Subject to the terms of Section 2.2 and Section 4.5, upon sixty (60) days’
written notice from UWA if, within such sixty (60) day period, Licensee shall
fail to cure fully any breach or default of any material obligation under this
Agreement with respect to a given Product or Products, as described in such
written notice detailing the facts of such breach with reasonable specificity;
provided, however, that Licensee may avoid such termination if, before the end
of such sixty (60) day period, such breach or default has been cured by Licensee
to the reasonable satisfaction of UWA;

(b) Upon sixty (60) days’ written notice from Licensee if, within such sixty
(60) day period, UWA shall fail to cure fully any breach or default of any
material obligation under this Agreement as described in such written notice
detailing the facts of such breach with reasonable specificity; provided,
however, that UWA may avoid such termination if, before the end of such sixty
(60) day period, such breach or default has been cured by UWA to the reasonable
satisfaction of Licensee;

(c) Upon the mutual written agreement of the parties hereto (such termination to
be effective as of the date mutually agreed upon in such written agreement);

(d) Immediately upon Licensee passing a resolution for winding-up (otherwise
than for the purposes of a solvent amalgamation or reconstruction where the
resulting entity is at least as credit-worthy as the Licensee and assumes all of
the obligations of the Licensee under this Agreement) or a court shall make an
order to that effect; or if a liquidator, receiver, administrator,
administrative receiver, manager, trustee, or similar officer is appointed over
any of the assets of the Licensee; or

 

Page 13 of 21



--------------------------------------------------------------------------------

(e) Immediately by Licensee, in its sole discretion, upon notice to UWA that
Licensee is no longer desirous of commercializing a given Product or Products.
For clarity, if Licensee terminates this Agreement pursuant to this
Section 6.2(e) as to a given Product, Licensee’s license under Section 2.1 and
its other rights under this Agreement shall terminate solely with respect to
such Product, but Licensee’s license under Section 2.1 and its other rights
under this Agreement shall continue in full force and effect thereafter with
respect to all other Products.

6.3 Obligations Upon Termination. Upon any termination of this Agreement
pursuant to Sections 2.2 or 6.2 hereof, nothing herein shall be construed to
release any party from any liability for any obligation incurred through the
effective date of termination or for any breach of this Agreement prior to the
effective date of such termination. Licensee may, for a period of one (1) year
after the effective date of such termination, sell all tangible Products
customarily classified as “inventory” that it has on hand at the date of
termination, subject to payment by Licensee to UWA of the applicable Royalty
under Sections 4.2 and 4.3 hereof.

6.4 Effect of Termination. In the event of any termination of this Agreement
pursuant to Sections 2.2 or 6.2 hereof, where such termination has not been
caused by any action or inaction on the part of any sublicensee of Licensee or
by any breach by such sublicensee of its obligations under its sublicense from
Licensee, such termination of this Agreement shall be without prejudice to the
rights of each non-breaching sublicensee of Licensee and each non-breaching
sublicensee shall be deemed to be a licensee of UWA thereunder, and UWA shall be
entitled to all rights, but shall not be subject to any obligations (other than
the grant of license and appurtenant obligations under this Agreement to the
extent provided for in such sublicense) of Licensee thereunder.

6.5 Right to Institute Legal Actions. Notwithstanding the provisions of
Section 6.2 hereof, UWA, on the one hand, and Licensee, on the other hand, may
institute any other legal action or pursue any other remedy against the other
party permitted by applicable law if the other party does not substantially cure
any breach or default of any material obligation as provided herein.

6.6 Reversion of Rights. Notwithstanding anything to the contrary set forth
herein (including, but not limited to, Section 5 hereof), full responsibility
for Prosecution of the Patent Rights shall, at the option of UWA and at its sole
expense from the date of reversion, revert to UWA upon any termination of this
Agreement. Upon any termination of this Agreement, Licensee shall have no
further obligation to Prosecute the Patent Rights under Section 5.1 and shall
not be responsible for any expenses relating to Prosecution of Patent Rights
incurred after the effective date of such termination.

 

7. INFRINGEMENT AND PROSECUTION BY THIRD PARTIES

7.1 Enforcement. Licensee shall have the first right, but not the obligation, to
enforce, at its sole expense, any Patent Rights to the extent licensed hereunder
against

 

Page 14 of 21



--------------------------------------------------------------------------------

infringement by third parties and shall notify UWA in writing in advance of all
such enforcement efforts. Upon Licensee’s undertaking to pay all expenditures
reasonably incurred by UWA, UWA shall reasonably cooperate in any such
enforcement and, as necessary, join as a party therein. Licensee shall reimburse
UWA for all expenses, including reasonable attorneys’ fees, incurred in
connection with any such enforcement. In the event that Licensee does not file
suit against or commence and conclude settlement negotiations with a substantial
infringer of Patent Rights within ninety (90) days of receipt of a written
demand from UWA that Licensee bring suit, then the parties will consult with one
another in an effort to determine whether a reasonably prudent licensee would
institute litigation to enforce the patent in question in light of all relevant
business and economic factors (including, but not limited to, the projected cost
of such litigation, the likelihood of success on the merits, the probable amount
of any damage award, the prospects for satisfaction of any judgment against the
alleged infringer, the possibility of counterclaims against the parties hereto,
the impact of any possible adverse outcome on Licensee and the effect any
publicity might have on the parties’ respective reputations and goodwill). If,
after such process, it is determined that a suit should be filed and Licensee
does not file suit or commence settlement negotiations forthwith against the
infringer, then UWA shall have the right, at its own expense, to enforce any
Patent Rights licensed hereunder on behalf of itself and Licensee. Any amount
recovered in any such action or suit, whether by judgment or settlement, shall
be paid to or retained entirely by whichever party brought the action, or where
both parties participate in such action or suit, all such amounts shall be
allocated to each party in the ratio of expenses incurred, after first paying
each party’s out-of-pocket expenses, including reasonable attorneys’ fees.

7.2 Defense of Patent Rights. In the event that any Patent Rights are the
subject of a legal action seeking declaratory relief or of any reexamination or
opposition proceeding instituted by a third party, then Licensee shall have the
first right to conduct such defense, bear the expenses, including attorneys’
fees, associated with such defense and shall receive, in its entirety, any
recoupment of expenses. UWA shall assist and cooperate with Licensee in such
proceedings and shall exercise reasonable efforts to cause the Inventors to
assist and cooperate fully. During the term of this Agreement, UWA shall
maintain and make available to Licensee laboratory notebooks relating to the
inventions claimed in the Patent Rights.

7.3 Third Party Patent Rights. If Licensee reasonably determines that any
Product infringes upon the rights of a third party because of the use of the
Patent Rights, Technical Information or Improvements in the manufacture, use or
sale of such Product, and, as a result, Licensee elects to oppose, seek
reexamination of, pursue declaratory relief with respect to and/or undertake
other legal action with respect to such third party’s patent(s) or patent
application(s) before a patent office and/or the courts of any jurisdiction in
the Territory (collectively “Opposition”), then UWA shall assist and cooperate
with Licensee in any such Opposition. UWA shall exercise reasonable efforts to
cause the Inventors to cooperate fully with Licensee at Licensee’s expense with
respect to any Opposition.

 

8. INDEMNIFICATION

8.1 Indemnification by Licensee. UWA shall not be liable for any loss or damage
sustained by Licensee or any other person directly or indirectly from or in
connection with Licensee’s use, licence or commercialisation of any part of the
Products, Patent Rights,

 

Page 15 of 21



--------------------------------------------------------------------------------

Improvements or Technical Information, except to the extent that such loss or
damages results from the negligence or willful acts or omissions of UWA. Subject
to Section 8.2 hereof, Licensee hereby releases and indemnifies UWA, its
officers, employees and agents from and against all actions, claims, proceedings
and demands whatsoever, including through contract and tort which may be made or
brought by any person, body or authority against it or them or any of them in
respect of any loss, injury or damage including death and consequential loss
(“Losses”) arising out of Licensees’ use of the Products, Patent Rights,
Improvements or Technical Information, except to the extent that such Losses
result from the negligence, or willful acts or omissions of UWA.

8.2 Indemnification by UWA. Subject to Section 8.3 hereof, UWA shall hold
harmless, defend and indemnify Licensee and each of its officers, directors,
employees and agents from and against any and all claims, damages, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses and costs of investigation, whether or not suit is filed) suffered or
incurred in connection with any negligence, willful acts or omissions or breach
on the part of UWA directly resulting from the assignment or reassignment of the
Patent Rights between UWA and GSK.

8.3 Notice of Claim. UWA shall promptly notify Licensee in writing of any claim,
action or material threat thereof brought against UWA in respect of which
indemnification may be sought hereunder, and, to the extent allowed by law,
shall reasonably cooperate with Licensee in defending or settling any such claim
or action. No settlement of any claim, action or threat thereof received by UWA
and for which UWA intends to seek indemnification (for itself or on behalf of
any other party) shall be made without the prior joint written approval of UWA
and Licensee.

 

9. USE OF NAMES

Neither party shall, unless as required by any law or governmental regulation,
use the name of the other party and/or any of its trademarks, service marks,
trade names or fictitious business names without express prior written consent
of the other party.

 

10. CONFIDENTIALITY

10.1 Non-Disclosure. The parties hereto shall keep the terms of this Agreement
and all business and scientific discussions relating to the business of the
parties strictly confidential. It may, from time to time, be necessary for the
parties, in connection with performance under this Agreement, to disclose
Confidential Information (including know-how) to each other. The Receiving Party
(as defined in Section 1.2 hereof) shall keep in strictest confidence the
Confidential Information of the Disclosing Party (as defined in Section 1.2
hereof), using the standard of care it normally uses for information of like
character, but in no case less than a reasonable standard of care, and shall not
disclose the Confidential Information to any third party or use it except as
expressly authorized by the prior written consent of the Disclosing Party or as
otherwise permitted by this Agreement; provided, however, that Licensee may
disclose the Confidential Information received from UWA to its Affiliates and
sublicensees as shall be reasonably necessary to carry out the intent of this
Agreement or any sublicense granted by Licensee as contemplated by this
Agreement if, but only if, such Affiliates and/or sublicensees

 

Page 16 of 21



--------------------------------------------------------------------------------

each execute a confidentiality agreement containing confidentiality provisions
no less restrictive than those confidentiality provisions contained in this
Section 10. The Receiving Party’s obligation hereunder shall not apply to
Confidential Information that the Receiving Party can show:

(a) Is or later becomes part of the public domain through no fault or neglect of
the Receiving Party;

(b) Is received in good faith from a third party having no obligations of
confidentiality to the Disclosing Party, provided, however, that the Receiving
Party complies with any restrictions imposed by the third party;

(c) Is independently developed by the Receiving Party without use of the
Disclosing Party’s Confidential Information; or

(d) Is required to be disclosed by law or regulation (including, without
limitation, in connection with FDA filings, SEC filings or filings with another
government agency) or by the rules of a securities exchange, provided, however,
that the Receiving Party uses reasonable efforts to restrict disclosure and to
obtain confidential treatment.

10.2 Limits on Permitted Disclosures. Each party agrees that any disclosure or
distribution of the other party’s Confidential Information within its own
organization shall be made only as is reasonably necessary to carry out the
intent of this Agreement. The parties further agree that all of their respective
officers, employees, agents, representatives or sublicensees to whom any
Confidential Information is disclosed or distributed shall be subject to written
confidentiality and non-use obligations no less restrictive than the
confidentiality and non-use obligations provided for in this Section 10.

10.3 Legally Required Disclosures. If a subpoena or other legal process
concerning Confidential Information is served upon any party hereto pertaining
to the subject matter hereof, the party served shall notify the other party
immediately, the other party shall cooperate with the party served, at the other
party’s expense, in any effort to contest the validity of such subpoena or other
legal process. This Section 10.3 shall not be construed in any way to limit any
party’s ability to satisfy any disclosure of its relationship with the other
party required by any governmental authority or rules of a securities exchange.

10.4 Return of Confidential Information. In the event of any termination of this
Agreement, the Receiving Party shall, upon the Disclosing Party’s request,
promptly return all Confidential Information and any copies made thereof
previously made available to the Receiving Party by the Disclosing Party,
provided, however, that counsel of each party may retain one (1) copy of such
Confidential Information to ensure compliance with this Section 10.

10.5 Remedies. Both parties acknowledge and agree that it would be difficult to
measure damages for breach by either party of the covenants set forth in this
Section 10, and that injury from any such breach would be incalculable, and that
money damages would therefore be an inadequate remedy for any such breach.
Accordingly, each party shall be entitled, in addition to all other remedies
available hereunder or under law or equity, to injunctive or such other
equitable relief as a court may deem appropriate to restrain or remedy any
breach of such covenants.

 

Page 17 of 21



--------------------------------------------------------------------------------

10.6 Confidentiality Period. The obligations of confidentiality and non-use set
forth in this Section 10 shall apply during the term of this Agreement and for a
period of five (5) years thereafter. Notwithstanding the foregoing, any
Confidential Information that is expressly labeled or noted by Licensee as a
trade secret shall not be subject to such five (5) year term, but shall continue
to be subject to the obligations of confidentiality and non-use set forth in
this Section 10 for as long as such trade secret remains confidential.

10.7 Publicity. Notwithstanding anything to the contrary set forth herein, UWA
agrees that Licensee shall have the right to issue one or more press releases
announcing the execution of this Agreement and the terms hereof, the contents of
which press releases shall be in Licensee’s sole discretion; provided that where
practicable, Licensee shall provide to UWA a reasonable opportunity to review
such press releases to allow UWA to confirm their factual accuracy. UWA shall
not disclose the terms of this Agreement without the prior written consent of
Licensee, provided, however, that UWA shall not require Licensee’s consent to
disclose subsequently any terms of this Agreement that have already been
disclosed in accordance with this Section 10.7. Furthermore, UWA shall have the
right to issue a press release in Australia stating that UWA has granted a
license to Licensee, which press release shall be subject to Licensee’s prior
written consent. Neither party may reference the other party in any other public
announcements or press releases without the prior written approval of the other
party, except such as may be required by law.

 

11. MISCELLANEOUS

11.1 Notices. Any notice, request, instruction or other document required by
this Agreement shall be in writing and shall be deemed to have been given (a) if
mailed with the United States Postal Service by prepaid, first class, certified
mail, return receipt requested, at the time of receipt by the intended
recipient, (b) if sent by Federal Express®, Airborne®, or other overnight
carrier, signature of delivery required, at the time of receipt by the intended
recipient, (c) if sent by electronic mail and no delivery failure notification
has been received, one (1) business day after sending, or (d) if sent by
facsimile transmission, when so sent and when receipt has been acknowledged by
appropriate telephone or facsimile receipt, addressed as follows:

In the case of UWA to:

The University of Western Australia

35 Stirling Highway

Crawley, WA 6009

Attention: Director, Office of Industry and Innovation

Fax: +61 8 6488 2333

 

Page 18 of 21



--------------------------------------------------------------------------------

or in the case of Licensee to:

Sarepta Therapeutics

245 First Street Suite 1800 Cambridge,

MA 02142 USA

Attention: Chris Garabedian, Chief Executive Officer

Fax:

with a copy to:

Latham & Watkins

140 Scott Drive

Menlo Park, CA 94025

Attention: Judith Hasko

Facsimile: (650) 463-2600

or to such other address or to such other person(s) as may be given from time to
time under the terms of this Section 11.1.

11.2 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the United States of America and of the State of Massachusetts,
irrespective of choice of laws provisions. The parties agree that Boston,
Massachusetts shall be the situs of any legal proceeding arising out of or
relating to this Agreement.

11.3 Waiver. Failure of any party to enforce a right under this Agreement shall
not act as a waiver of that right or the ability to assert that right relative
to the particular situation involved.

11.4 Enforceability. If any provision of this Agreement shall be found by a
court of competent jurisdiction to be void, invalid or unenforceable, the same
shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of the remainder
of this Agreement.

11.5 Modification. No change, modification, or addition or amendment to this
Agreement, or waiver of any term or condition of this Agreement, is valid or
enforceable unless in writing and signed and dated by the authorized officers of
the parties to this Agreement.

11.6 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof, and replaces and
supersedes as of the Restatement Date any and all prior agreements and
understandings, whether oral or written, between the parties with respect to the
subject matter of such agreements, including without limitation the Prior
License Agreement and the Mutual Confidentiality Agreement dated October 1, 2008
between the parties.

11.7 Successors. Except as otherwise expressly provided in this Agreement, this
Agreement shall be binding upon, inures to the benefit of, and is enforceable
by, the parties and their respective heirs, legal representatives, successors
and permitted assigns.

 

Page 19 of 21



--------------------------------------------------------------------------------

11.8 Construction. This Agreement has been prepared, examined, negotiated and
revised by each party and their respective attorneys, and no implication shall
be drawn and no provision shall be construed against any party to this Agreement
by virtue of the purported identity of the drafter of this Agreement or any
portion thereof.

11.9 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall constitute one and the same instrument. This
Agreement may be executed by facsimile or electronic mail.

11.10 Attorneys’ Fees. In the event of any action at law or in equity between
the parties hereto to enforce any of the provisions hereof, the unsuccessful
party to such litigation shall pay to the successful party all reasonable costs
and expenses, including reasonable attorneys’ fees, incurred therein by such
successful party; and if such successful party shall recover a judgment in any
such action or proceeding, such reasonable costs, expenses and attorneys’ fees
may be included in and as part of such judgment.

11.11 Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party, and any such attempted assignment
shall be void and of no effect, except that either party may assign this
Agreement to any successor in connection with the merger, consolidation or sale
of all or substantially all of its assets or that portion of its business to
which this Agreement relates.

11.12 Further Assurances. At any time and from time to time after the
Restatement Date, each party shall do, execute, acknowledge and deliver, and
cause to be done, executed, acknowledged or delivered, all such further acts,
transfers, conveyances, assignments or assurances as may be reasonably required
to consummate the transactions contemplated by this Agreement.

11.13 Survival. The terms and conditions of the following provisions will
survive termination or expiration of this Agreement for as long as necessary to
permit their full discharge: Section 1 (“Definitions”), Section 6 (“Term and
Termination”) (except Sections 6.1 and 6.2), Section 8 (“Indemnification”),
Section 9 (“Use of Names”), Section 10 (“Confidentiality”) and Section 11
(“Miscellaneous”). The provisions set forth in Section 4 (“Consideration”) also
shall survive any expiration or earlier termination of this Agreement, to the
extent payments thereunder are accrued but remain unpaid upon the effective date
of such expiration or termination and as set forth in Section 4.2(c). Except as
otherwise provided in this Section 11.13, all other provisions of this Agreement
shall terminate upon the expiration or termination of this Agreement,

11.14 Joint and Several Liability. Each of Sarepta and Sarepta Netherlands shall
be jointly and severally liable for Licensee’s performance under this Agreement.
.

[Signature page follows.]

 

Page 20 of 21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

“UWA”: THE UNIVERSITY OF WESTERN
AUSTRALIA, A BODY CORPORATE
ESTABLISHED PURSUANT TO THE PROVISIONS
OF THE UNIVERSITY OF WESTERN
AUSTRALIA ACT 1911 By: /s/ Robyn Owens                                        
Name: Professor Robyn Owens                       

Title: Deputy Vice-Chancellor (Research) The

          University of Western Australia             

“LICENSEE”: SAREPTA THERAPEUTICS By: /s/ Chris
Garabedian                                 Name: Chris
Garabedian                                Title: President and
CEO                              SAREPTA INTERNATIONAL CV By: /s/ Sandesh
Mahatme                             Name: Sandesh
Mahatme                            Title:
President                                              

 

Page 21 of 21



--------------------------------------------------------------------------------

EXHIBIT A

Exons

[†††]

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 1.8

Patent Rights

[†††]

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 2.2

Diligence Milestones

[†††]

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 3.1

Litigation

[†††]

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.